Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The amendment submitted by Applicant on June 23rd, 2022 has been received and entered.

Claim 1 is canceled.

Claims 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SARIN et al. (U.S. Patent No. 8,976,582).  SARIN et al. discloses a memory device includes a sample/hold circuit and comparator coupled between a word line voltage generator and a current sense circuit.  SARIN et al. fail to show or suggest the limitations of an input and output circuit to which a command for controlling an operation of the peripheral circuit is inputted from a controller for the semiconductor storage device, wherein the sampling circuit executes the sampling process in response to a command to start the sampling process that is inputted to the input and output circuit (claims 2-7); or a data latch for temporarily storing each of the data written to the memory cell array and the data read from the memory cell array wherein the sampling circuit stores the sampling data in the data latch (claims 8-10); or a sampling circuit configured to execute a sampling process by which sampling data is collected from a predetermined node of the peripheral circuit, during a period in which the peripheral circuit performs the writing of data to the first memory cell array or the reading of data from the first memory cell array (claims 11-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827